ORDER
This case is before us upon the Petition for Writ of Habeas Corpus filed by J.B., a child, and the response filed by the State of Florida to the rule to show cause heretofore entered by this Court.
Upon consideration it appears that the petitioner is held in secure detention under an extension order of the Circuit Court entered on March 20, 1984, pursuant to the authority granted in Chapter 39.032(6)(d), Florida Statutes (1983).
It further appears from the record of the Circuit Court proceedings that there was no competent evidence upon which the court could predicate a finding of good cause to extend the detention care of the child for more than twenty-one (21) days without an adjudicatory hearing. Therefore, it is
ORDERED that the Petition for Writ of Habeas Corpus is granted and the child, J.B., shall forthwith be released from detention care to await further proceedings in the Circuit Court.